Citation Nr: 9905031	
Decision Date: 02/24/99    Archive Date: 03/03/99

DOCKET NO.  97 33 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased original evaluation for 
posttraumatic stress disorder (PTSD), currently rated 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. S. Freret, Counsel

INTRODUCTION

The appellant had active military service from August 1964 to 
August 1968.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  


FINDING OF FACT

The appellant's PTSD is manifested by depression, anxiety, 
suspiciousness, anger, some memory loss, and sleep 
impairment, which is productive of occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks, without affecting his ability to 
function satisfactorily as to routine behavior, self-care, 
and normal conversation.  


CONCLUSION OF LAW

The schedular criteria for a 30 percent evaluation for PTSD 
are met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
Part 4, Diagnostic Code 9411 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant claims that the current symptomatology 
associated with his service-connected PTSD entitles him to a 
higher disability evaluation for the disorder.  

Generally, claims for increased evaluations are considered to 
be well grounded.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

VA medical records dated from December 1986 to February 1987 
showed that the appellant's psychiatric disability was 
considered to be productive of a moderately severe anxiety 
disorder with panic attacks.  The only medical evidence of 
record since 1987 is the report of a VA psychiatric 
examination performed in February 1997 in conjunction with 
the appellant's claim for service connection for PTSD.  At 
that time, the appellant reported a loss of interest in 
significant activities, feeling like he didn't fit in, an 
inability to sleep, frequent outbursts of anger, and an 
exaggerated startle response.  The examination revealed that 
the appellant was cooperative, appropriately dressed, and had 
relevant and coherent language.  He appeared moderately 
depressed but denied hallucinations or delusions.  Recent 
memory and judgment were considered good, while insight was 
fair.  He was described as fully oriented and capable of 
managing his benefits payments.  The examiner stated that the 
appellant's "current level of occasional social and 
industrial adjustment appears to be at risk."  The diagnosis 
was chronic, moderate PTSD, due to Vietnam combat 
experiences.  

The RO granted service connection for PTSD in an April 1997 
rating decision and assigned a 10 percent rating under 
Diagnostic Code 9411 from December 16, 1996.  

At a November 1998 Travel Board hearing, the appellant 
reported that he goes places with his wife and doesn't mind 
being around a few people, doesn't like crowds, is able to go 
to the store to purchase a few items but does not undertake a 
lot of shopping, takes sleeping pills, watches television, 
wants to buy a computer, has trouble remembering facts in 
books he reads, takes Xanax and Prozac, and has two grown 
children and grandchildren.  He indicated that he had taken 
disability retirement from U. S. Steel in 1989, after twenty-
one years of employment, due to back disability.  

Under the general rating formula for mental disorders that 
became effective November 7, 1996, a 100 evaluation is 
assigned when PTSD results in total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
and memory loss for names of close relatives, own occupation, 
or own name.  A 70 percent evaluation is assigned for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.  A 50 percent 
evaluation is assigned for occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation is assigned for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events.  A 10 percent 
evaluation is assigned for occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms controlled 
by continuous medication.  A noncompensable evaluation is 
assigned for a formally diagnosed mental condition which is 
manifested by symptoms that are not severe enough either to 
interfere with occupational and social functioning or to 
require continuous medication.  38 C.F.R. § 4.130, Diagnostic 
Code 9411, effective November 7, 1996.  

After reviewing the clinical findings from the February 1997 
VA psychiatric examination, along with the appellant's 
testimony at his November 1998 hearing, the Board concludes 
that the symptomatology associated with his PTSD is 
manifested by depression, anxiety, suspiciousness, anger, 
some memory loss, and sleep impairment, which produces 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, without 
affecting his routine behavior, self-care, and normal 
conversation so as to prevent him from generally functioning 
satisfactorily.  Therefore, the Board finds that a 30 percent 
evaluation is warranted for his PTSD.  

However, the evidence doesn't demonstrate he experiences 
circumlocutory, circumstantial or stereotyped speech, a 
flattened affect, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, impaired 
abstract thinking, disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective work and 
social relationships so as to warrant the next higher 
schedular rating of 50 percent for his PTSD.  


ORDER

A 30 percent evaluation is granted for PTSD, subject to the 
laws and regulations governing the award of monetary 
benefits.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

